Citation Nr: 0504347	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether the reopened claim 
should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that, in pertinent part, denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and declined to find that new and 
material evidence had been received to reopen his claims for 
service connection for hearing loss and residuals of a back 
injury.  In October 2003, the Board remanded the veteran's 
claims to the RO for further development.  Thereafter, in a 
June 2004 rating decision, the RO granted the veteran's claim 
for service connection for PTSD and awarded a 50 percent 
disability rating, effective from April 1999, and a 100 
percent rating effective from April 2000.  The Board views 
the RO's action as a complete grant of the benefits sought as 
to the veteran's claim for service connection for PTSD.

The Board notes that, in a February 1969 decision, the RO 
denied entitlement to service connection for hearing loss and 
a spine injury.  Because that determination was not appealed, 
it was final, and may not be reopened without evidence deemed 
to be new and material.  In November 1988, and in June, 
August, and September 1990 decisions, the RO declined to find 
that new and material evidence was submitted to reopen the 
claim for service connection for hearing loss.  Then, in a 
December 1996 decision, the RO denied entitlement to service 
connection for back and hearing disorders.

The current appeal comes before the Board from the RO rating 
decision of February 2000, which that declined to find that 
new and material evidence was submitted to reopen the claims 
of entitlement to service connection for back and hearing 
disorders.  

The Board points out in this regard that it appears that in 
the September 2001 supplemental statement of the case (SSOC) 
the RO reopened the veteran's claim for service connection 
for hearing loss, added tinnitus to the claim, and then 
denied the claim on the merits.  In any event, before the 
Board may reopen a previously denied claim, it must conduct 
an independent review of the evidence to determine whether 
new and material evidence has been submitted sufficient to 
reopen a prior final decision.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
regarding bilateral hearing loss ought to be reopened.  38 
U.S.C.A. § 5108 (West 2002).

Finally, during his May 2001 personal hearing at the RO, the 
veteran, through his accredited representative, requested to 
"amend" his claim to include service connection for 
bilateral tinnitus.  The issue is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  An unappealed February 1969 RO decision denied the 
veteran's claim for service connection for hearing loss and a 
spine injury; unappealed RO rating decisions in November 1988 
and in June, August, and September 1990 declined to find that 
new and material evidence was submitted to reopen the claim 
for service connection hearing loss; and a December 1996 RO 
rating decision denied the veteran's claims for service 
connection for back and hearing conditions.

2.  The evidence added to the record since the December 1996 
RO decision bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for a back condition (now claimed as residual of a 
back injury) and a hearing condition (now claimed as 
bilateral hearing loss) and is so significant as to warrant 
readjudication of the merits of the claims on appeal.

3.  The competent and objective medical evidence of record 
preponderates against a finding that a hearing disorder, now 
characterized as bilateral hearing loss, was present in 
service or manifested within one year after separation, and 
further preponderates against a finding that any currently 
diagnosed right and left ear sensorineural hearing loss is 
related to service or any incident of service, or to a 
service-connected disability.

4.  The competent and objective medical evidence of record 
preponderates against a finding that a back disorder, now 
characterized as residuals of a back injury, was present in 
service or manifested within one year after separation, and 
further preponderates against a finding that any currently 
diagnosed chronic back pain and degenerative joint disease is 
related to service or any incident of service, or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1969 rating decision 
that denied service connection for hearing loss and a spine 
injury (now claimed as residuals of a back injury), is new 
and material, and the claims for service connection for 
residuals of a back injury and bilateral hearing loss are 
reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7104(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.102, 3.159 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.159, 3.385 (2004).


3.  Residuals of a back injury were not incurred in or 
aggravated by the veteran's period of active military 
service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January 2003 and May 2004, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed December 2000 statement of 
the case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the July 2004 SSOC contained the new reasonable 
doubt and duty-to-assist regulations codified at 38 C.F.R. 
§ 3.102 and 3.159 (2204).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The RO, in a February 1969 decision, denied the veteran's 
claims for service connection for hearing loss and residuals 
of a spine injury.  The RO found at that time that the 
claimed disorders were not shown by the evidence of record.  
The veteran did not appeal that determination, and it became 
final.  

The evidence of record at the time of the RO's February 1969 
decision that denied service connection for hearing loss and 
a spine injury included the veteran's service medical 
records.  When examined for enlistment into service in May 
1944, his hearing was 14/15 in his right ear and 15/15 in his 
left ear, on the whispered voice test, his spine was normal, 
and he was found qualified for active service.  When he was 
examined in October 1945, prior to separation from service, 
mild otitis externa was noted.  Upon examination in December 
1945, prior to separation, there was no report of ear 
abnormality.  The veteran's hearing was 15/15, in the right 
and left ears, on the whispered and spoken voice tests, and a 
spinal abnormality was not reported.

As noted above, in February 1969, the RO denied the veteran's 
claims for service connection for hearing loss and a spine 
injury.

In March 1969, the veteran submitted a completed Report of 
Accidental Injury (VA Form 21-4176) indicating that sometime 
in 1945, while serving aboard the U.S.S. Delta, he had 
slipped on the deck and injured his back.  He said an 
accident report was made by the military police.

In a March 1969 decision, the RO confirmed and continued its 
previous denial of service connection for a back disorder.  
The veteran did not appeal the RO's determination.

In August 1988, the RO received the veteran's request to 
reopen his claim for service connection for bilateral hearing 
loss.  Evidence added to the record at that time included 
findings of a May 1970 VA examination which included external 
otitis and no objective evidence of arthritis or rheumatism.  
X-rays of the veteran's lumbar spine taken at the time showed 
minimal spur formation in the lower lumbar region, consistent 
with age.

Also added to the file was an August 1973 VA examination 
report that reflects the veteran's complaint of occasional 
mild discomfort in the lumbosacral spine area.  An ear, nose, 
and throat (ENT) examination report reflects the veteran's 
complaints of sinus trouble and aching in the ears.  Hearing 
loss was not described.  X-rays of the veteran's cervical and 
lumbar spines showed minimal degenerative changes in the 
cervical spine, and minimal spur formation in the lower 
lumbar region, consistent with age (he was 52 years old).  
Final diagnoses were osteoarthritis of the cervical and 
lumbosacral spine.

The RO also received service records regarding the veteran's 
service aboard the U.S.S. Delta (AR 90).  They are not 
referable to hearing loss or a back disorder.  In November 
1988, the RO was advised that there were no records from the 
Army Surgeon General's Office (SGO reports) on file regarding 
the veteran's asserted treatment in service. 

In an unappealed November 1988 rating decision, the RO 
declined to find that new and material evidence was submitted 
to reopen the claim for service connection for hearing loss.

In June 1990, the RO received the veteran's request, in 
pertinent part, to reopen his claim for hearing loss.  The 
evidence associated with the file included private optometric 
records, dated from 1958 to 1966 that are not referable to a 
back disorder or hearing loss.  In an unappealed August 1990 
determination, the RO found that new and material evidence 
was not submitted to reopen the claim for service connection 
for defective hearing.

In September 1990, the veteran submitted additional evidence 
in support of his claim.  The RO received a September 1990 
written statement from F.M., M.D., who said he treated the 
veteran since March 1986 for several disabilities; none was 
referable to hearing loss or a back disorder.  

Also received was a March 1986 private audiology report that 
reflects normal right ear hearing and moderate sensorineural 
hearing loss in the left ear.  Audiogram findings, in pure 
tone thresholds, in decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15

25
LEFT
       
45
50
40

45

The clinical impression was moderate sensorinueral hearing 
loss in the left ear. A cochlear site of lesion was also 
noted.  The veteran reported experiencing hearing loss for 
approximately four months, and had severe headaches and 
tinnitus.  

A January 1990 private audologic evaluation was added to the 
record.  Audiogram findings, in pure tone thresholds, in 
decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
30
35
LEFT
       
45
45
45
50
60

The audiologist noted mild to moderate sensorineural hearing 
loss in the right ear and moderate to severe sensorineural 
hearing loss in the left ear.

A July 1990 private audologic evaluation was also added to 
the record.  Audiogram findings, in pure tone thresholds, in 
decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15

20
LEFT
       
45
45
40
45
55

It was noted that the veteran's hearing was essentially 
within normal limits in the right ear, with moderate left ear 
hearing loss, similar to findings in January 1990.

In an August 1990 written statement, F.F., M.D., said that he 
treated the veteran for hearing loss since January 1990, and 
diagnosed as asymmetrical hearing loss, worse in the left 
ear.  The veteran complained of constant left ear tinnitus.  
When he was seen in July 1990, it was noted that the 
veteran's hearing had improved but he experienced ear pain 
and headaches.

Two written statements, dated in August 1990 from the 
veteran's friend and coworker, are to the effect that the 
veteran was observed to have a hearing problem in 1948 or 
1949.  

In September 1990, the RO declined to find that new and 
material evidence was submitted to reopen the veteran's claim 
for service connection for defective hearing.  The veteran 
did not perfect an appeal as to the RO's determination, and 
it became final.

In August 1996, the RO received the veteran's request to 
reopen his claims for service connection for a back disorder 
and a hearing loss.  No new evidence was associated with the 
record at that time.

In a December 1996 determination, the RO, in pertinent part, 
denied service connection for hearing loss and a back 
disorder.  The veteran did not appeal the RO"s action, and 
it became final.

The February 1969 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 1996 decision that was the last final adjudication 
that disallowed the veteran's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in October 1999, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

An application to reopen the veteran's current claim was 
received by the RO in October 1999.  The evidence added to 
the record includes VA and non-VA medical records, 
examination reports, and physician's statements, dated from 
1997 to 2003, some duplicative of that previously considered, 
and oral and written statements from the veteran and others, 
in support of his claims.

Added to the record are private medical records, dated from 
October 1997 to December 1999, which include a May 1999 
progress note indicating the veteran reported intermittent 
back trouble for years, that he evidently attributed to a 
motor vehicle accident and in-service injury.  An October 
1999 record reflects the veteran's report of chronic ear 
itching and pain, which was apparently secondary to a 
military accident when he was exposed to high output sound 
from large caliber guns, and his complaint of chronic low 
back pain.

A July 2000 written statement from a VA physician addressed 
the veteran's PTSD disability.  VA outpatient records dated 
in November 2000 indicate that the veteran reported poor left 
ear hearing, with better hearing in his right ear, which was 
questionably related to wartime noise exposure.  Degenerative 
joint disease was also noted.  A December 2000 VA audiology 
record indicates the veteran was treated for a right ear 
infection.

A February 2001 VA audiology record reflects that audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
45
55
LEFT
       
65
65
50
60
70

According to a March 2001 VA outpatient audiology 
consultation record, the veteran reported decreased hearing 
and constant tinnitus, bilaterally, with the left ear worse 
than the right ear.  He gave a history of noise exposure.  On 
examination, audiological testing revealed slight to moderate 
sensorinueral hearing loss in the right ear and moderate to 
severe mixed hearing loss in the left ear.  It was noted that 
sensorinueral hearing loss in the right ear was consistent 
with the veteran's report of exposure to acoustic trauma.  
The origin of his left ear hearing loss was unknown.

At his May 2001 personal hearing at the RO, the veteran 
testified that he was exposed to acoustic trauma from large 
gunfire, while serving aboard the U.S.S. Delta, a repair 
ship.  He said a loud gun blast made his ears bleed and he 
was treated in sickbay, where his ears were irrigated.  
Thereafter, he experienced hearing loss and ringing in his 
ears.  He stated that he was a fireman first class and was in 
charge of sleeping compartments.  He said he injured his back 
during rough seas when he slipped down steps while carrying 
lumber on his shoulder.  He went to sickbay and then returned 
to his bunk, and indicated that his backache started at that 
time.

The veteran underwent a VA audiology examination in June 
2001.  According to the examination report, the audiologist 
reviewed the veteran's medical records.  Normal hearing was 
noted when the veteran entered service.  It was noted that a 
February 2001 VA record reflected slight to moderate right 
ear hearing loss and moderate hearing loss in the left ear.  
Currently, the veteran complained of decreased hearing.  It 
was noted that the veteran was allegedly exposed to artillery 
fire during active duty.  The veteran acknowledged a post-
service occupational history of 25 years of working in the 
construction industry.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
50
55
LEFT
       
75
70
60
70
70

Speech recognition scores on the Maryland CNC word list were 
92 percent in the veteran's right ear and 0 percent in his 
left ear.  The diagnoses were mild to moderate sensorinueral 
hearing loss in the veteran's right ear and moderate to 
severe sensorineural hearing loss in his left ear.  In the 
audiologist's opinion, the nature of the veteran's current 
hearing loss was "not like that typically experienced as a 
result of claimant's reported active duty noise-related 
activities."  The veteran acknowledged that his hearing 
trouble was compounded by periodic ear infections, and the 
validity of current test findings was considered somewhat 
compromised by the veteran's inconsistent responses.  The 
audiologist said the specific nature of the veteran's current 
hearing loss could not be accurately determined.  Compared to 
February 2001 VA audiologic test results, the pattern of 
hearing was similar, but, in the VA audiologist's opinion, on 
neither occasion did the loss show a pattern that would be as 
likely as not a result of the exposure the veteran reported 
during activity duty. 

A July 2001 VA otolaryngology outpatient record indicates 
that the veteran was referred for severe left ear hearing 
loss.  It was noted he had experienced problems with both 
ears since being around gunfire during the war, and had 
suffered from decreased left ear hearing and pain with 
intermittent bilateral tinnitus.  Under environmental 
allergens, the medical specialist noted "[g]uns during 
war".  Upon clinical examination, the assessment was of a 
79-year-old man with a long history of left ear hearing loss 
verified by audiogram, and a magnetic resonance image (MRI) 
was scheduled to rule out a tumor as the cause of the 
unilateral hearing loss.  Another July 2001 VA record 
reflects a normal MRI.

As noted above, the veteran has asserted that he has a 
bilateral hearing loss and residuals of a back injury, and 
that the disorders had their origin during his period of 
active service.  His service medical records, however, are 
entirely negative for any reference to complaints of, or 
treatment for, hearing loss or a back disorder. 

The evidence received since the December 1996 RO decision 
consists of VA and non-VA private medical records, 
examination reports and physician's statements, and the 
veteran's and others' oral and written statements.  The more 
recent medical records and the veteran's statements, 
including a March 2001 VA audiology record, indicate that the 
veteran's right hear hearing loss may possibly be due to 
exposure to acoustic trauma in service, and that his back 
disorder may have had its onset in service.  That evidence is 
new, and does bear directly on the question of whether the 
veteran has bilateral hearing loss and residuals of a back 
injury related to active military service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disabilities and their origin, and thus does 
bear directly and substantially upon the specific matters 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claims of entitlement to service 
connection for bilateral hearing loss and residuals of a back 
injury.

However, the adjudication of the veteran's claims does not 
end with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claims for service connection for bilateral 
hearing loss and residuals of a back injury on a de novo 
basis.

III.  Service Connection

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and sensorineural hearing loss or arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, either such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

A.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma in service.  His service personnel records indicate 
that he served aboard the U.S.S. DELTA during World War II 
and he reported serving as a fireman and was responsible for 
maintaining sleeping compartments.

The veteran contends that his bilateral hearing loss is 
directly related to active service.  With reference to 
contemporaneous documentation, the veteran's service medical 
records reflect normal hearing when he entered service in 
1944 and, when examined for separation in 1945, the veteran's 
bilateral hearing was normal.  

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no indication from the veteran that he was 
treated for a hearing loss in either ear during service.  The 
Board acknowledges, and has no reason to doubt, the veteran's 
assertion that he was exposed to noise while serving aboard 
the U.S.S. Delta.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.2 (2004). Nevertheless, although the veteran 
reported having a hearing problem after his release from 
active service, and while he complained of hearing difficulty 
in 1969, some 25 years after his discharge from active 
service, the first post-service reference to an audiogram 
reflecting hearing loss was from 1986, some 40 years after 
his separation from active service.

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  However, the 
current medical record is totally devoid of any competent and 
probative medical opinion to link any current right or left 
ear hearing loss to service.  Nothing in any of the medical 
records associated with the claims file can be construed to 
attribute the veteran's hearing loss to his period of active 
service, including exposure to acoustic trauma in service.

While the medical evidence documents that the veteran has 
bilateral hearing loss, his hearing in both ears was 
evidently normal when he entered service.  The first 
indication of any hearing difficulty was in 1986, many years 
after the veteran's separation from service.

In support of his claims, the veteran may point to the March 
2001 VA audiology record in which an audiologist opined that 
the veteran's right ear hearing loss was consistent with his 
report of acoustic trauma.  However, in June 2001, a VA 
audiologist who reviewed the veteran's medical records and 
examined the veteran opined that the veteran's hearing loss 
was unlike that typically experienced as a result of acoustic 
trauma in service, and did not show a pattern that would be 
as likely as not a result of the acoustic trauma in service 
alleged by the veteran.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board is persuaded that the opinion of the June 2001 VA 
examiner is most convincing, in that this examiner reviewed 
the medical evidence in the file, and the audiologist's 
opinion reflects a considered analysis of the pertinent 
criteria essential for a diagnosis of hearing loss due to 
acoustic trauma in service.  As to the opinion of March 2001 
VA audiologist, the Board finds that this audiologist did not 
clearly attribute the veteran's right ear hearing loss to 
service, rather only to the veteran's account of acoustic 
trauma.  But there is no discussion of the veteran's post-
service history of noise exposure in the construction 
industry.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1996) (suggesting that bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional).  See also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).  Equally unpersuasive are VA records diagnosing 
hearing loss questionably related to wartime noise exposure 
(in November 2000) and noting guns during war as 
environmental allergens (July 2001).

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of the VA audiologist's March 
2001statement, and the November 2000 and July 2001 outpatient 
records, might appear to support the appellant's claim, but a 
close analysis shows that they do not.  The opinions are both 
equivocal and speculative and, at most, do little more than 
propose that it is possible that the veteran has hearing loss 
due to exposure to acoustic trauma in service.  The 
physicians do not factually establish or explain the sequence 
of medical causation using the facts applicable in the 
veteran's case.  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Thus, the opinions of March 2001 VA audiologist and the 
November 2000 and July 2001 VA outpatient records must be 
accorded less weight than those of the June 2001 VA audiology 
examiner.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  Thus, this 
claim must be denied.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.303, 3.304, 3.385.

B.  Residuals of a Back Injury

The veteran has also contended that service connection should 
be granted for residuals of a back injury.  Although the 
evidence shows that the veteran currently has degenerative 
joint disease, and chronic low back pain, no competent 
medical evidence has been submitted or identified to show 
that this disability is related to service or any incident 
thereof.  On the other hand, the record reflects the first 
post-service evidence of record of osteoarthritis is from 
1973, nearly 28 years after the veteran's separation from 
service.  Moreover, the radiology experts at that time found 
the veteran's osteoarthritis to be consistent with his age.  
In short, no medical opinion or other medical evidence 
relating the veteran's degenerative joint disease and chronic 
low back pain to service or any incident of service has been 
presented.

C.  Summary - Both Claims

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claims. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has bilateral hearing loss or residuals of a back injury, 
related to service or any incident thereof.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss and residuals of a back injury must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a back injury is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


